895 N.E.2d 117 (2008)
In the Matter of Alastair J. WARR, Respondent.
No. 49S00-0805-DI-299.
Supreme Court of Indiana.
October 15, 2008.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Respondent represented a doctor in the dissolution of a medical practice owned by the client and another doctor, who was represented by his own attorney. Respondent wrote directly to the other doctor three times. The third time was after the other doctor's attorney asked Respondent not to communicate directly with the other doctor.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 4.2 by improperly communicating with a person the lawyer knows to be represented by another lawyer in the matter.
Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. For Respondent's professional misconduct, the Court imposes a public reprimand.
The costs of this proceeding are assessed against Respondent. With the acceptance *118 of this agreement, the hearing officer appointed in this ease is discharged.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). and to Thomson/West for publication in the bound volumes of this Court's decisions.
All Justices concur.